	  


                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                         Case No. 1:12-cr-20032-KMW-1

UNITED STATES OF AMERICA,

          Plaintiff,

v.

ANDRES FERNANDO ARROYAVE RAMIREZ,

      Defendant.
________________________________________________/

       MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD


          Movant, Benson Weintraub, Esq. and co-counsel Brandon Sample, Esq.

respectfully move for leave of Court to withdraw as counsel of record for

Defendant Andres Fernando Arroyave Ramirez. In support thereof, movants

offers the following:

1.        The undersigned were retained by Andres Fernando Arroyave Ramirez

(“Ramirez”) for the purpose of appearance as co-counsel on behalf of

defendant in the above-styled case.

2.        On October 27, 2017, movant filed Motion to Appear Pro Hac Vice,

Consent to Designation, and Request to Electronically Receive Notices of

Electronic Filing. (DE 386).

3.        This honorable Court granted the motion on October 30, 2017. (DE

388).




	  
	  


4.     Undersigned counsel have completed the work they were retained to

perform. As such, maintenance of an appearance in the case is no longer

necessary.

       Wherefore, the undersigned respectfully moves for this Honorable

Court for leave to withdraw as counsel of record for Andres Fernando

Arroyave Ramirez.



                                      Respectfully submitted,

                                      /s/ Benson Weintraub
                                      Benson Weintraub
                                      Jeremy Gordon, PLLC
                                      Florida Bar No. 486418
                                      401 E. Las Olas Blvd.
                                      Suite 130-290
                                      Ft. Lauderdale, FL 33301
                                      Email: Weintraub.benson@gmail.com

                                      Counsel for Defendant

                                      /s/ Brandon Sample
                                      Brandon Sample
                                      Brandon Sample PLC
                                      VT Bar No. 5573
                                      P.O. Box 250
                                      Rutland, VT 05702
                                      Tel: 802-444-4357
                                      Email: Brandon@brandonsample.com

                                      Counsel Pro Hac Vice for Defendant




	                                   2
	  




                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing duly served on all counsel

of record via the Court’s CM/ECF system this 28th day of January 2019.



                                        /s/ Benson Weintraub




	                                      3
